Rehearing granted, October 24, 2002




                         UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                               No. 01-4771
AUBREE CARDALL MITCHELL,
             Defendant-Appellant.
                                        
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
             Solomon Blatt, Jr., Senior District Judge.
                            (CR-00-263)

                      Submitted: July 25, 2002

                      Decided: August 15, 2002

    Before WILKINS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

R. Bruce Wallace, WALLACE & WALLACE, Charleston, South
Carolina, for Appellant. Nancy Chastain Wicker, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MITCHELL
                              OPINION

PER CURIAM:

   Pursuant to a guilty plea to conspiring to possess with intent to dis-
tribute and to distribute over fifty grams of crack cocaine, in violation
of 21 U.S.C. §§ 841(b)(1)(A), 846 (2000), Aubree Cardall Mitchell
was sentenced to 120 months imprisonment and five years supervised
release. Mitchell’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), challenging the district court’s cal-
culation of Mitchell’s sentence, but stating that there are no meritori-
ous issues for appeal. Mitchell was informed of his right to file a pro
se supplemental brief, and he has not done so.

   A review of the record and all transcripts reveals no meritorious
grounds for appeal. However, Mitchell, through counsel, questions
the reasoning behind the district court’s decision to: (1) convert cash
seized incident to Mitchell’s arrest to a drug quantity, and (2) enhance
Mitchell’s sentence by two levels for possession of a dangerous
weapon. Because Mitchell withdrew all objections to the presentence
report and waived appellate review of the district court’s findings, our
review is for plain error. Fed. R. Crim. P. 52(b); see also United
States v. Olano, 507 U.S. 725, 731-32 (1993).

   Mitchell first contends that the district court may have erred in con-
verting approximately $1300 cash confiscated from his person to one
ounce of crack cocaine for sentencing purposes. We have held that the
conversion of money derived from drug trafficking to its equivalent
drug amount is permissible. United States v. Hicks, 948 F.2d 877,
882-83 (4th Cir. 1991). Furthermore, a review of the record reveals
sufficient evidence to support the district court’s conclusion. Mitchell
waived any objection to the amount or the origin of the cash and
drugs seized, and admitted to his participation in a drug distribution
conspiracy. Based upon these facts, we find that Mitchell’s state-
ments, and the drugs and cash seized, support the district court’s
determination that the money was derived from the same cocaine traf-
ficking conspiracy to which he pled guilty. Hicks, 948 F.2d at 882;
United States v. Johnson, 943 F.2d 383, 387-88 (4th Cir. 1991);
United States v. Bowman, 926 F.2d 380, 381-82 (4th Cir. 1991).
                      UNITED STATES v. MITCHELL                        3
   Mitchell next argues that the district court erred in finding that he
used a dangerous weapon in the commission of a drug crime under
U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (2000). In 1998,
law enforcement officers arrested Mitchell and three other co-
conspirators and seized weapons and drugs from the vehicle they
were in. Mitchell admitted to possessing one of the firearms, but
denied ever shooting it. The guidelines state, though, that a two-level
enhancement applies for the mere possession of a dangerous weapon,
unless it is clearly improbable that the weapon was connected with
the offense. USSG § 2D1.1, comment. (n.3). Furthermore, this Court
has recognized that weapons such as firearms are the tools of the drug
trade. United States v. White, 875 F.2d 427, 433 (4th Cir. 1989).
According to statements he made to the probation officer, Mitchell
admitted to possessing the firearm while conducting drug activity.
Therefore, Mitchell’s possession of the firearm during drug activity
satisfies the requirements for applying the two-level enhancement,
regardless of whether Mitchell discharged the firearm.

   We therefore affirm the judgment. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED